 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL NIVARD BEATON,                               No. 2:19-cv-02394 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    AMAZON.COM, INC.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19          On December 31, 2019, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 13. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 15.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations filed December 31, 2019, are adopted in full,

28          2. The complaint (ECF No. 1) is DISMISSED without leave to amend,
                                                       1
 1         3. All pending motions are DENIED as MOOT,
 2         4. The Clerk of Court shall close this case.
 3   DATED: January 31, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
